Emery, J.
The appellee cites the case Bulfinch, Admr., v. Waldoboro, 54 Maine, 150, as conclusive authority against the claim of an administrator to appeal from a decree of the judge of probate allowing an action in the name of the judge upon the bond of the administrator. The appellant urges that the case cited was decided adversely to the administrator upon the ground that the administrator would be indemnified by the costs he would recover in case the action proved to be groundless. He further urges that this ground is untenable since, as he says, costs cannot be recovered by the defendant against the judge, or any one else, in such an action, and hence that the decision is erroneous and should not be followed.
It may not be amiss, therefore, to re-examine upon principle the question whether an administrator has a legal right to appeal from such a decree. Only persons “ aggrieved ” by a decree can *213appeal thei’efrom, (R. S., ch. 63, § 23,) but it is now long and well settled that a person is not “aggrieved” in the statutory sense of that word unless he would be concluded by the decree from the assertion of some claim of personal or property right. The mere fact that a person is hurt in his feelings, wounded in his affections, or subjected to inconvenience, annoyance, discomfort or even expense by a decree, does not entitle him to appeal from it, as long as he is not thereby concluded from asserting or defending his claims of personal or property rights in any proper court. Thus a debtor of a deceased person cannot appeal from the appointment of a particular person as administrator, notwithstanding his argument that the person appointed would act oppressively toward him. Swan v. Picquet, 3 Pick. 443. A person claiming property under a gift to him causa mortis cannot appeal from a decree charging the administrator with the property and ordering its distribution among the next of kin, notwithstanding the argument that such decree would subject him to the annoyance and expense of a lawsuit. Lewis v. Bolitho, 6 Gray, 137. A creditor cannot appeal from a decree denying a petition for license to sell real estate for the payment of debts though such denial may compel him to incur the expense of an action and levy. Newry v. Estey, 13 Gray, 336. The stepmother of minor children, whose parents are both dead, cannot appeal from a decree appointing some other person as guardian, though such decree may deprive her of their custody and companionship. Lawless v. Reagan, 128 Mass. 592. Trustees of a fund bequeathed to a minor cannot appeal from a decree appointing a particular person as guardian for the minor however much they may prefer some one else, or even no guardian. Deering v. Adams, 34 Maine, 41. A sister to a person of unsound mind cannot appeal from a decree appointing some other person to be the guardian of her relative, unless at least she has an interest in the estate of her relative as heir. Briard v. Goodale, 86 Maine, 100.
Tested by the rule above stated and illustrated, the administrator in this case is not aggrieved by, and cannot appeal from, the decree allowing a suit upon his bond. He is not concluded by it from *214asserting or defending any claim of personal or property right with respect to the estate, the heirs, legatees or creditors. It does not even conclude him from asking the court to allow him in his account the expenses of the suit. His appeal therefore was rightfully dismissed. The case of Bulfinch, Admr., v. Waldoboro is affirmed.

Exceptions overruled.